United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
OFFICE OF ACQUISITION & MATERIEL
MANAGEMENT, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-139
Issued: May 22, 2007

Oral Argument May 1, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2006 appellant filed a timely appeal from the April 26 and August 23,
2006 merit decisions of the Office of Workers’ Compensation Programs, which denied her claim
for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of her claim.
ISSUE
The issue is whether appellant’s diagnosed condition is causally related to the accepted
factors of her federal employment.
FACTUAL HISTORY
On December 12, 2005 appellant, then a 61-year-old contract specialist, filed an
occupational disease claim alleging that her severe anxiety and depression, recurring chest pain,
uncontrollable migraines and hypertension were a result of her federal employment: “Current
medical conditions have been diagnosed by Dr. Cheryl Jackson as being induced by a highly

stressful work environment, which resulted in reoccurring (sic) [emergency room] visits for chest
pain and migraines.”
On January 26, 2006 the Office asked appellant to submit evidence to support her claim,
including a detailed description of the employment conditions or incidents to which she
attributed her condition and her doctor’s reasoned medical opinion on the cause of her condition.
In a decision dated April 26, 2006, the Office denied appellant’s claim for compensation.
Noting that she had submitted no further evidence to support her claim, the Office found that she
failed to establish that she sustained an injury.
Appellant requested reconsideration. She explained that her office was short of personnel
since the day she arrived in December 1998. Appellant cited a study attributing the turnover in
personnel to a high workload. The workload weighed heavily on everyone in the division, she
stated. Appellant had 58 projects herself to administer and award at one time. She stated that
her panic attacks started in 2000 with migraines and trembling. Appellant noticed that the
condition occurred when she attempted to prioritize her daily workload and “someone from a
higher executive office required me to forget my workload plans and adjust to his or her
prioritized schedule of projects to be completed.” It was at that time her symptoms began to
increase in intensity and frequency. Appellant also acknowledged stresses outside the
workplace, including her mother’s death and her son’s illness.
Appellant submitted statements from others who attested to the employing
establishment’s stressful work environment. She submitted blood pressure readings, treatment
notes, encounter forms, daily progress notes from outpatient therapy sessions and multidisciplinary weekly reviews of her individual treatment plan.
Appellant submitted a report from Dr. Robert G. Cumming, a Board-certified
psychiatrist. On October 21, 2005 Dr. Cumming reported that appellant experienced “job
stressors”: “She indicates that she works in the [employing establishment] in the District of
Columbia and has not been able to continue work there for some time because of the stressors.”
Dr. Cumming gave a principal diagnosis of recurrent major depression. He referred appellant to
a partial hospitalization program to assess whether she could receive a more substantial level of
care to manage her depressive symptomatology.
On June 23, 2006 a supervisory contract specialist addressed appellant’s allegation of job
stress and staffing shortages:
“A certain amount of stress is part of being a 1102 professional at any level. This
fact is well known throughout federal acquisitions. All employees, including
[appellant], were required to work overtime, meet deadlines, etc. I am not aware
of any conflicts between [her] and other coworkers or supervisors. [Her]

2

assignments and workload were consistent with a contracting officer at the GS-14
level.”
***
“Throughout the federal acquisition community, recruiting and maintaining staff
continues to be a challenge. We did have vacancies within the organization and
all employees under my authority had a heavy workload when [appellant] was in
the office.”
In a decision dated August 23, 2006, the Office reviewed the merits of appellant’s claim
and denied benefits. The Office found that the factual evidence established the alleged staffing
shortages and aspects of appellant’s job that could be perceived as stressful. The Office noted,
however, that the medical evidence offered no rationalized opinion on how these employment
factors caused appellant’s diagnosed medical conditions: “The evidence submitted merely
indicates the claimant has diagnosed psychological conditions but fails to opine if/how these
psychological conditions are causally related to specific factors of employment.”
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability or
death of an employee resulting from personal injury sustained while in the performance of duty.1
An employee seeking benefits under the Act has the burden of proof to establish the essential
elements of her claim. When an employee claims that she sustained an injury in the performance
of duty, she must submit sufficient evidence to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. She must also
establish that such event, incident or exposure caused an injury.2
Causal relationship is a medical issue,3 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factors of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,4 must be one of reasonable medical certainty5

1

5 U.S.C. § 8102(a).

2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton,
40 ECAB 1143 (1989).
3

Mary J. Briggs, 37 ECAB 578 (1986).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

3

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.6
ANALYSIS
Appellant has established that she experienced a specific event, incident or exposure
occurring at the time, place and in the manner alleged. The employing establishment confirmed
that appellant was required to work overtime and meet deadlines. Further, the employing
establishment confirmed that recruiting and maintaining staff was a challenge. Vacancies
existed and all employees had a heavy workload.
The question that remains is whether these specific employment factors caused an injury.
This is where appellant’s claim falls short. The record that was before the Office when it issued
its most recent decision on August 23, 2006 contains no narrative report from a physician who
explains how appellant’s diagnosed condition is related to these specific employment factors.
There is no report of an attending physician which describes the accepted employment factors
(staff shortages, deadlines, overtime, heavy workload) in detail sufficient to show that he or she
is basing the opinion on an accurate factual background. The physician should also describe any
significant stresses outside the workplace. It is not sufficient for Dr. Cumming, the psychiatrist,
to report that appellant experienced “job stressors.” That does not demonstrate an understanding
of appellant’s workplace. Dr. Cumming must also explain from a medical or psychiatric
perspective how these particular stressors caused, aggravated or contributed to a diagnosed
condition. While he diagnosed recurrent major depression, he did not address how this was
related to appellant’s accepted work condition. Dr. Cumming must explain why he or she
believes that such a causal connection exists in this particular case. The evidence from
Dr. Jackson does not provide any narrative opinion on causal relationship. An award of
compensation may not be based on surmise, conjecture or the claimant’s own belief of causal
relationship.7 Appellant must submit medical evidence explaining how her employment factors,
first arising in 1998, caused or contributed to her disability as of September 2005.
Appellant submitted numerous treatment and progress notes showing her complaints and
symptoms and treatment; but this evidence does not address the element of causal relationship.
None of this evidence presents a physician’s opinion together with sound reasoning.
Dr. Cumming offered a psychiatric evaluation on October 21, 2005, but he did not state whether
he believed that appellant’s recurrent major depression was a result of the overtime, deadlines,
staff shortages and heavy workload found in her federal employment. His report, therefore, is of
limited probative value in establishing causal relationship.
Appellant submitted insufficient medical opinion explaining how specific employment
factors caused or aggravated her claimed condition. She has not met her burden of proof to

6

See William E. Enright, 31 ECAB 426, 430 (1980).

7

See John D. Jackson, 55 ECAB 465 (2004).

4

establish the essential elements of her claim.
decisions denying benefits.8

The Board will therefore affirm the Office

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish the essential
element of causal relationship.
ORDER
IT IS HEREBY ORDERED THAT the August 23 and April 26, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 22, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

Appellant has one year from the date of the Board’s decision to submit additional evidence to the Office and
request, in writing, that the Office reconsider its August 23, 2006 decision on the issue of causal relationship.

5

